DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant disclosure recites spaced first and second areas in [0035], but does not disclose the area being about one-eighth of the circumference of the liquid injection path. Furthermore, Fig. 4 does not disclose a spaced area being about one-eighth of the circumference of the liquid injection path.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the mixing element" in line 1 of claim 24.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a first mixing element”. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “drive means” in claim 3.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7, 9 – 10, 12 – 14, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (U.S. Patent Pub. No. US 2008/0181049 A1) in view of Schwager (US 1,391,013).
Regarding claim 1, the claim makes clear via recitation of the “for” clause that “a liquid”, “a dry material” and “a mixing vessel” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation.
Toncelli teaches a mixer (Abstract & [0025]), the mixer comprising: 
a drive shaft (input shaft; [0028] & output shaft; [0045]) rotatable about a main axis of rotation (axis X; [0028]; Fig. 1); 
at least a first mixing element (130A; Fig. 6, 7) having at least one blade (140A) and rotatable about a first mixing element axis (Y1; Fig. 6, 7); 
a first mixing blade path (see modified Fig. 6’) defined by rotation about the first mixing element axis (Y1) by the at least first mixing element (130A), the main axis of rotation (X) being inside the first mixing blade path (see modified Fig. 6’);

a liquid injection path (see modified Fig. 6’) circular about the main axis of rotation (X);
at least one injection nozzle (158A/B; [0047]) capable of spraying the liquid upon the dry material in a vertical liquid jet (see Toncelli claim 2 stating “the outlet (59) of which is positioned so that dispensing of the binding fluids occurs always in a substantially vertical direction”; also see claim 3) parallel to the main axis of rotation (X, vertical axis), the at least one injection nozzle (158A/B; Fig. 6) moving along the liquid injection path (modified Fig. 6’) in response to rotation of the drive shaft (120; [0049]) about the main axis of rotation (X; Fig. 7); 
an intersection point (modified Fig. 6’) between the first mixing blade path (modified Fig. 6’) and the liquid injection path such that the at least first mixing element (130A; Fig. 6, 7) on the first mixing blade path is capable of mixing the dry material wetted by the vertical liquid jet (see Toncelli claim 2 and 3) spraying from the at least one injection nozzle (158A/B; Fig. 6) on the liquid injection path (modified Fig. 6’); and 
a fluid path (150, 152; see modified Fig. 7) extending between a liquid inlet (56; Fig. 4 and modified Fig. 7) and the at least one injection nozzle (158A/B)
Toncelli teaches a fluid path, but fails to teach the fluid path passing longitudinally through the drive shaft. Schwager teaches a mixing machine (Col. 1, line 12) with a fluid path (modified Fig. 1, 2) passing longitudinally through the drive shaft (10). Toncelli and Schwager are considered analogous art as they both teach mixing apparatus that employ the use of gears for mixing fluids, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the mixer and drive shaft by taught by Toncelli to incorporate teachings of Schwager to provide a mixing apparatus with a fluid path passing longitudinally through the drive shaft. 
    PNG
    media_image1.png
    666
    748
    media_image1.png
    Greyscale
energy (Col. 1, lines 17 – 19). 

Modified Fig. 7



    PNG
    media_image2.png
    859
    1030
    media_image2.png
    Greyscale
Modified Fig. 6’

    PNG
    media_image3.png
    917
    606
    media_image3.png
    Greyscale

Modified Fig. 1, 2
Regarding claim 2, Toncelli teaches a mixer (Abstract & [0025]) further comprising a second mixing element rotatable (130B) about a second mixing element axis (Y2).  
Regarding claim 3, Toncelli teaches a mixer (Abstract & [0025]), wherein the drive means (20, 120) includes a planetary gear arrangement (32, 132) and the first and second mixing element (130A/B) axes rotate about the main axis of rotation (Y1 and Y2 parallel to X; see [0045]).
Regarding claim 4, Toncelli teaches a mixer (Abstract & [0025]), wherein the at least one injection nozzle (158A/B) is radially spaced from the drive shaft (end of [0047]; Fig. 6) such that a first imaginary alignment line passing through the intersection point and the first mixing element axis (Y1) is near perpendicular to a second imaginary alignment line that passes through the first mixing element axis (Y1) and the main axis of rotation (X) (see modified Fig. 6’).  
Regarding claim 5, Toncelli teaches a mixer (Abstract & [0025]), wherein the at least one injection nozzle (158A/B) includes first and second injection nozzles radially spaced from one another (end of [0047]; Fig. 6) on a first imaginary line passing (see modified Fig. 6) through the main axis of rotation (X), the first and second injection nozzles being on opposite radial sides of the main axis of rotation (see modified Fig. 6).

    PNG
    media_image4.png
    910
    1076
    media_image4.png
    Greyscale

Modified Fig. 6
Regarding claim 6, Toncelli teaches a mixer (Abstract & [0025]), wherein a second imaginary line passes through the first and second mixing element axes (Y1/Y2) and the main axis of rotation (X) (see 
Regarding claim 7, Toncelli teaches a mixer (Abstract & [0025]), wherein the first mixing element (130A) includes a first set of mixing blades (140A) that follow a first mixing blade path (see modified Fig. 6 and modified Fig. 6’) when the first mixing element is rotated about the first mixing element axis ([0049]).
Regarding claim 9, Toncelli teaches a mixer (Abstract & [0025]), wherein the first mixing element (130A) includes a first set of mixing blades (140A) that follow a first mixing blade path (see modified Fig. 6 and modified Fig. 6’) when the first mixing element is rotated about the first mixing element axis ([0049]) and the second mixing element (130B) includes a second set of mixing blades (140B) that follow a second mixing blade path (see modified Fig. 6 and modified Fig. 6’) when the second mixing element is rotated about the second mixing element axis ([0049]).
Regarding claim 10, Toncelli teaches a mixer (Abstract & [0025]), wherein the at least one injection nozzle (158A/B) is capable of spraying the vertical liquid jet (see Toncelli claim 2 and 3) into at least one area spaced from both of the first and second mixing blade paths (see [0034] & [0047], for binding fluid; Fig. 6).  
Regarding claim 12, Toncelli teaches a mixer (Abstract & [0025]), wherein the at least one injection nozzle includes first and second injection nozzles (158A/B) on radially opposite sides (Fig. 6) of the main axis of rotation (X).  
Regarding claim 13, Toncelli teaches a mixer (Abstract & [0025]), further comprising a rail member (150, 152; Fig. 7) mounted for rotation ([0047]) with the drive shaft (input shaft; [0028] & output shaft; [0045]), the fluid path (see modified Fig. 7) for the liquid radially passing through the rail member (150, 152; Fig. 7). 

Regarding claim 14, Toncelli teaches a mixer (Abstract & [0025]), wherein the at least one injection nozzle includes first and second injection nozzles (158A/B) and the fluid path ([0047]; see modified Fig. 7) extends in first and second radially opposite directions from the drive shaft to the first and second injection nozzles, respectively (Fig. 6).  
Regarding claim 21, Toncelli discloses the first mixing blade path intersecting with the second mixing blade path twice (see paragraph [0046] stating: “It should be noted only in FIG. 6 that the trajectory of the blades 140A of the first cross-piece 136A interferes partially with the trajectory of the blades 140B of the second cross-piece 136B so as to optimize mixing of the mix.”). Furthermore, as shown in modified Fig. 6’’ below, 136A is longer in length than 136B therefore a full rotation/revolution of the first mixing blade path will reveal two intersection points with the second mixing blade path.






    PNG
    media_image5.png
    715
    1332
    media_image5.png
    Greyscale
Modified Fig. 6’’
Regarding claim 23, Toncelli discloses the spacing of the at least one area spaced from both of the first and second mixing blade paths is about one-eighth of the circumference of the liquid injection path (see modified Fig. 6’’’).

    PNG
    media_image6.png
    694
    1030
    media_image6.png
    Greyscale

Modified Fig. 6’’’
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (U.S. Patent Pub. No. US 2008/0181049 A1) in view of Schwager (US 1,391,013) as applied to claim 10 above, and further in view of Drocco (US 6997597 B2).
Regarding claim 22, Toncelli teaches the first set of mixing blades (140A/130A) and the second set of mixing blades (140B/130B), but fails to teach each have a distal blade end and a proximal blade end, the distal blade end of each mixing blade curved about an arc length along its respective first or second mixing blade path and encountering the mix before the proximal blade end.
Drocco teaches first and second set of mixing blades (13), each blade (13) having a distal blade end and a proximal blade end (Figs. 3, 4, 5 and 10), the distal blade end of each mixing blade curved about an arc length (Col. 4, lines 65 – 67; Figs. 4, 5 and 10) and along its respective first or second mixing blade path (Fig. 10) and capable of encountering the mix before the proximal blade end (13b). Toncelli and Drocco are considered analogous art as they are both in the field of planetary mixers, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Drocco concerning the distal and proximal blade end in order to provide a mix of excellent quality due to the design of the mixing blades (Col. 2, lines 8 – 14 and Col. 2 lines 53 – 60).
Claim 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (U.S. Patent Pub. No. US 2008/0181049 A1) in view of Schwager (US 1,391,013) and further in view of Drocco (US 6997597 B2).
Regarding claim 16, Toncelli teaches a dual planetary mixer (see [0045], planet wheel) comprising: 
a drive shaft (input shaft; [0028] & output shaft; [0045]) rotatable about a main axis of rotation (axis X; [0028]); 

a planetary gear box arrangement (132; [0045]) coupled to the first and second sets of mixing blades (140A/B) for driving the first and second sets of mixing blades about the first and second axes (Y1/Y2), respectively, in response to rotation of the drive shaft (input shaft; [0028] & output shaft; [0045]) about the main axis of rotation (X); and
a rail member (150, 152; Fig. 7) mounted for rotation ([0047]) with the drive shaft (input shaft; [0028] & output shaft; [0045]), the rail member (150, 152; Fig. 7) including at least a first injection nozzle and a second injection nozzle for vertically injecting a liquid into a mixture (158A/B and see Toncelli claim 2 and 3), the first and second injection nozzles aligned on a first imaginary line passing through the main axis of rotation (see modified Fig. 6), the first and second injection nozzles (158A/B) in fluid connection with a liquid inlet through a fluid path (see end of [0031]), 
Toncelli teaches a fluid path, but fails to teach the fluid path passing longitudinally through the drive shaft. Schwager teaches a mixing machine (Col. 1, line 12) with a fluid path (modified Fig. 1, 2) passing longitudinally through the drive shaft (10). Toncelli and Schwager are considered analogous art as they both teach mixing apparatus that employ the use of gears for mixing fluids, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the mixer and drive shaft by taught by Toncelli to incorporate teachings of Schwager to provide a mixing apparatus with a fluid path passing longitudinally through the drive shaft. Doing so would be advantageous for attaining thorough mixing with a minimum expenditure of time and energy (Col. 1, lines 17 – 19). 

Regarding claim 25, Toncelli teaches mixing blades (140A/B), but fails to teach the arc length of each mixing blade being less than 25 percent of circumference of the respective circular mixing blade path upon which it travels. 
Drocco teaches the arc length (Fig. 6; Col. 5, lines 17 – 23) of each mixing blade being less than 25 percent of circumference of the respective circular mixing blade path upon which it travels (see Fig. 6 and Col. 5, lines 17 – 23, arc length = 2πr (Ɵ/360), thus arc length/circumference = (Ɵ/360), therefore  20°/360° is approximately 1/18th (less than ¼ or 25%) the circumference of the respective circular mixing blade path). Toncelli and Drocco are considered analogous art as they are both in the field of planetary mixers, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Drocco concerning the arc length in order to provide a mix of excellent quality due to the design of the mixing blades (Col. 2, lines 8 – 14 and Col. 2 lines 53 – 60).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (U.S. Patent Pub. No. US 2008/0181049 A1) in view of Schwager (US 1,391,013) as applied to claim 1 above, and further in view of Kruse (US 5302020 A).
Regarding claim 24, Toncelli teaches a first mixing element (130A) rotated by the drive means (120, 132; [0045] and [0049]), but fails to teach the first mixing element rotated by the drive means at a speed between 125 and 225 rotations-per-minute such that the dry material wetted by the vertical liquid jet encounters the blade of the at least first mixing element on each complete rotation of the circular liquid injection path before being wetted again by the vertical liquid jet on subsequent rotations.
Kruse teaches a mixing element (36) rotating at speed of 200 – 1000 rpm about axis B and rotating at speed of 20 – 200 about axis A (Abstract, Col. 2, line 28 – 30). Kruse and Toncelli are both in the field of planetary mixers, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Kruse concerning the rotation speed of the mixing element to provide for effective mixing (Col. 2, line 23 – 24). 
Response to Arguments
The original rejection under section 112(b) of claims 6, 16, and 17 in the non-final action filed on October 13th, 2021 is removed. However, the applicant’s amendment caused a new 112(b) issue for claim 24.
In response to applicant's argument regarding claim 1 on Pg. 13 and claim 16 on Pg. 22 that examiner’s motivation to combine Schwager and Toncelli is unsupported as the incorporation of Schwager’s teachings would render Toncelli’s mixer in operable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Furthermore, as stated above the liquid (bind fluid) is not a required element of the claimed structure, but instead an item with which the claimed structure could be used during an intended operation. 

Contrary to the applicant’s remarks on pgs. 15 – 16 that Toncelli teaches away from an intersection point, see modified Fig. 6’’ and Toncelli [0046] stating “It should be noted only in FIG. 6 that the trajectory of the blades 140A of the first cross-piece 136A interferes partially with the trajectory of the blades 140B of the second cross-piece 136B so as to optimize mixing of the mix.” 
Furthermore, Toncelli at the very least suggests vertical injection/spraying, see Toncelli claim 2 and 3 stating, “dispensing of the binding fluids occurs always in a substantially vertical direction”.
Regarding applicant’s remarks on pgs. 20 – 21 referencing dependent claims 4 and 10, see paragraph # 18 and 23, respectively in this office action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kenny (US 1493987 A) teaches a planetary mixer washing machine. 
Cox (US 3348816 A) teaches a mixing machine having cantilever blades.
Bosch (US 6652137 B1) teaches a stirrer for a planetary mixer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774